Appeal Dismissed and Memorandum Opinion filed October 2, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00221-CV

                        CHARLIE ESPARZA, Appellant
                                          V.
                           HENRI OLIVIER, Appellee

                 On Appeal from the County Court at Law No 2
                           Galveston County, Texas
                      Trial Court Cause No. CV-0080621

                  MEMORANDUM                       OPINION
      The reporter’s record has not been filed. On July 26, 2018, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant provided this court with proof that he had
paid or made arrangements to pay for the record. Such proof was due by August 10,
2018. Appellant did not file such proof or other response.

      On August 16, 2018, we ordered appellant to file a brief in this appeal by
September 17, 2018. We cautioned that we would dismiss the appeal for want of
prosecution if no brief was filed. See Tex. R. App. P. 42.3(b). No brief has been
filed.

         Accordingly, the appeal is DISMISSED.



                                  PER CURIAM



Panel consists of Justices Donovan, Wise, and Jewell




                                        2